Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-15 and 20 , drawn to a tool for a plug to which a cable having its basal end covered with a boot is attached, the plug including a plug body configured to be fitted to an adapter and a slider supported on the plug body, the tool comprising: an insertion portion configured to catch the slider; and a boot surrounding part having a sleeve-like shape and configured to accept insertion of the cable and the boot, to accommodate the boot in a state where the insertion portion is catching the slider, wherein the boot surrounding part includes a slit extending along an entire length in an axial direction of the boot surrounding part and having a width greater than a diameter of the cable and smaller than a maximum diameter of the boot, and in the state where the insertion portion is catching the slider, the boot surrounding part is positioned inner than an outermost shape line of the plug as seen in the axial direction , classified in G02B 6/3821.
II. Claims 16-18, drawn to a tool for a plug including a plug body fitted to an adapter and a slider supported on the plug body, the tool comprising: an insertion portion configured to catch the slider; and a handle extending in a direction opposite to the insertion portion, the handle including: a first grip part; and a fragile part positioned on the insertion portion side than the first grip part is, a cross-sectional area of the fragile part perpendicular to the direction in which the handle extends being locally small   classified in G02B 6/3825.
III. Claim 19, drawn to a slider supported on a plug body configured to be fitted to an adapter, comprising a handle extending integrally from the slider in a direction opposite to the plug body, the handle including: a first grip part; and a fragile part positioned on the slider side than the first grip part is, a cross- 33Attornev Docket No.: SEG-US203012P sectional area of the fragile part perpendicular to the direction in which the handle extends being locally small , classified in G02B 6/24.
The inventions are independent or distinct, each from the other because:
Inventions I, II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination III  has separate utility such as a cover with a window/slit on an adapter/connector-body for protection and injection of an adhesive/epoxy therethrough rather than a slider as described.   See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: as stated above each invention is has limitation(s) that is directed toward an invention that would require search in different class/subclass(s) than that of other group invention(s) and because each of the above inventions defining an invention that is distinct that that of the other and requiring a different search.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
This application contains claims directed to the following patentably distinct species, species/embodiments as depicted in the figures and/or specified in the specification as follows: 

B) Fig. 12a-c      tool for plug
The species are independent or distinct because  Under ¶ 8.01, the species are independent or distinct because under ¶ 8.01 cited species/embodiments as depicted in the figures and/or specified in the specification disclosed the different species have mutually exclusive characteristics for each identified species.  
In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

/KAVEH C KIANNI/               Primary Examiner, Art Unit 2883